PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,656,514
Issue Date: May 23, 2017
Application No. 13/694,636
Filing or 371(c) Date: December 19, 2012
Attorney Docket No. dmj20081117

:
:
:             DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed December 27, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(e) must be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C.§704. No further petition fee is required.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional1; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m).  

The petition fails to satisfy requirement (1).

In regards to requirement (1), the petition containing the statement of unintentional delay is not proper because petitioner has failed to submit all pages of the petition request under 37 CFR 1.378(b). Specifically, page 2 of 4 is missing, and has been replaced with page 2 of 4 containing the statement of unintentional delay under 37 CFR 1.78(c). Since both statements of unintentional delay have been submitted, clarification is needed to properly process the petition.  

Also, petitioner must ensure that all identifying information is complete and accurate so that the office can ensure that all submissions are directed to the correct patent. Specifically, the application number listed in the petition is not a proper application number. 

Petitioner should ensure that the above corrections are made with the renewed petition request.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.
        
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).